
	

114 HJ 19 IH: Proposing an amendment to the Constitution of the United States to limit the number of consecutive terms that a Member of Congress may serve.
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 19
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2015
			Mr. Palazzo introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to limit the number of consecutive
			 terms that a Member of Congress may serve.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.No person who has been a Senator for two consecutive terms shall again be eligible for election or
			 appointment to the Senate until the date that is one year after the end of
			 such second consecutive term.
					2.No person who has been a Representative for six consecutive terms shall again be eligible for
			 election to the House of Representatives until the date that is one year
			 after the end of the sixth consecutive term.
					3.For purposes of this article, any term a person serves as a Senator or Representative to fill a
			 vacancy shall not be included in determining the number of consecutive
			 terms that the person has been a Senator or Representative unless the
			 period of time for which the person fills the vacancy is greater than
			 three years in the case of a Senator or greater than one year in the case
			 of a Representative.
					4.For the purposes of this article, any term that began before the date of the ratification of this
			 article shall not be included in determining the number of consecutive
			 terms that a person has been a Senator or Representative.
					.
		
